Case 2:18-cv-00508-JMS-MJD Document 27 Filed 12/06/19 Page 1 of 8 PageID #: 165




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 KEREL L. SEABROOKS,                            )
            Plaintiff,                          )
                                                )       CASE NO. 2:18-cv-00508-JMS-MJD
 vs.                                            )
                                                )
 J. RANDALL Case Manager, et al.,               )
            Defendants.                         )


                 MEMORANDUM SUPPORTING DEFENDANTS’ MOTION
                         FOR SUMMARY JUDGMENT

         Defendants, J. Randall, D. Rader, Kruhl, and Lee, (hereinafter “Defendants”), by counsel,

 Aubrey J. Crist, file this Memorandum in support of their Motion for Summary Judgment.

                                                ISSUE

         Whether the Defendants violated the First Amendment right of the Plaintiff, Kerel

 Seabrooks (“Mr. Seabrooks”), by allegedly retaliating against Mr. Seabrooks for filing for relief

 under the Prison Rape Elimination Act (“PREA”) against a fellow correctional officer.

                            INTRODUCTION AND BACKGROUND

         Plaintiff filed his Complaint in the United States District Court for the Southern District of

 Indiana in November of 2018. See Complaint (Dkt. 1), Exhibit A. The Plaintiff’s Complaint, as

 summarized by this Court, essentially alleges that: (1) Counselor Rader, Lieutenant Kruhl, Case

 Manager Randall, and Officer Lee retaliated against Plaintiff for filing a complaint under the

 Prison Rape Elimination Act (“PREA”) See Entry Screening Complaint (Dkt. 8), Exhibit B.

         In response to the Complaint, Defendants filed their Answer and Statement of Affirmative

 Defenses. See Answer (Dkt. 14), Exhibit C. The Defendants now move for summary judgment

 on all claims due to Plaintiff’s clear failure to exhaust his administrative remedies before filing

 suit herein.
Case 2:18-cv-00508-JMS-MJD Document 27 Filed 12/06/19 Page 2 of 8 PageID #: 166




                  STATEMENT OF MATERIAL FACTS NOT IN DISPUTE

        Plaintiff, Kerel Seabrooks, is an offender currently incarcerated in the Wabash Valley

 Correctional Facility and was incarcerated at the New Castle Correctional Facility (“NCCF”) at

 all times relevant to the allegations of his Complaint. Exhibit A & B. At all times relevant to this

 action, Defendant J. Randall was a case manager at the New Castle Correctional Facility at 1000

 Van Nuys Road, P.O. Box A, New Castle, IN 47362. Id. At all times relevant to this action,

 Defendant Rader was a counselor at the New Castle Correctional Facility at 1000 Van Nuys Road,

 P.O. Box A, New Castle, IN 47362. Id. At all times relevant to this action, Defendant Kruhl was

 a lieutenant correctional officer at the New Castle Correctional Facility at 1000 Van Nuys Road,

 P.O. Box A, New Castle, IN 47362. Id. At all times relevant to this action, Defendant Lee was a

 correctional officer at the New Castle Correctional Facility at 1000 Van Nuys Road, P.O. Box A,

 New Castle, IN 47362. Id.

        Hannah Winningham serves as the Grievance Specialist at the NCCF. See Affidavit of

 Hannah Winningham, Exhibit D, ¶ 3. Ms. Winningham is familiar with the IDOC’s Policy and

 Procedure concerning the Offender Grievance Process (“OGP”), the Offender Grievance Review

 and Evaluation System (“OGRE”), the Plaintiff’s prison records, and the Defendants’ employment

 records. Id. Ms. Winningham has reviewed that allegations in the Plaintiff’s Complaint. Exhibit

 D, ¶ 4. Ms. Winningham has reviewed the records for all of the grievances that Plaintiff filed

 while housed at the NCCF. Exhibit D, ¶ 7-8. Those records reflect that the Plaintiff has not filed

 any grievances related to the matters raised in his Complaint against these Defendants; instead,

 any such grievance for a Complaint relevant time period related to the underlying PREA claim.

 Id.




                                                  2
Case 2:18-cv-00508-JMS-MJD Document 27 Filed 12/06/19 Page 3 of 8 PageID #: 167




        On March 16, 2016, Plaintiff was transferred to the suicide watch cell in the mental health

 section of the NCCF. Exhibit A & B. Plaintiff submitted a Prison Rape Elimination Act (“PREA”)

 complaint in connection with the March 16, 2016 incident. Id.

        On April 3, 2016, Plaintiff filed an Offender Grievance against Officer Stone for a PREA

 issue. See Offender Grievance #91276, Exhibit E. On April 11, 2016, Executive Assistant J. Smith

 issued an Offender Grievance Response Report stating, in part, that “this issue is pending

 investigation and this information will be added to the file…this grievance is being remanded to

 Internal Affairs as it is already under investigation.” See Offender Grievance Response Report,

 Exhibit F. On April 8, 2016, Plaintiff filed an Offender Grievance Appeal to J. Smith’s response

 report. See Offender Grievance Appeal, Exhibit G.

        On June 8, 2016, Plaintiff received a letter from the Regional Director of the Indiana

 Department of Corrections regarding the underlying PREA complaint. See June 8, 2016 Letter,

 Exhibit H. The facility PREA Compliance Manager Assistant met with Plaintiff on a weekly basis

 since the allegation, a total of eleven (11) times. Id. Plaintiff failed to demonstrate a potential

 connection between the alleged retaliation and the staff involved in the allegation itself throughout

 those meetings. Id.

                                            ARGUMENT

    I. Standard of Review

        The party seeking summary judgment must demonstrate that no genuine issue of material

 facts exists, and that the movant is entitled to judgment as a matter of law. FED.R.CIV. P. 56 (c);

 Certain Underwriters of Lloyd’s v. General Accident Insurance Company of America, 909 F.2d

 228 (7th Cir. 1990). “As stated by the Supreme Court, summary judgment is not a disfavored

 procedural shortcut, but rather is an integral part of the federal rules as a whole, which are designed


                                                   3
Case 2:18-cv-00508-JMS-MJD Document 27 Filed 12/06/19 Page 4 of 8 PageID #: 168




 to secure the just, speedy, and inexpensive determination of every action.” Harney v. Speedway

 SuperAmerica, LLC, 526 F.3d 1099, 1103 (7th Cir. 2008) (citations omitted). The substantive law

 underlying the claim defines which facts are material, and the Court should only refrain from

 granting the motion when there are “disputes over facts that might affect the outcome of the suit

 under the governing law.” Anderson v. Liberty Lobby Inc., 477 U.S. 242, 248 (1986).

        To defeat a motion for summary judgment, the opposing party must establish that sufficient

 evidence exists for a jury to return a verdict for him. Harbor House Condominium Association v.

 Massachusetts Bay Insurance Company, 915 F.2d 31 (7th Cir. 1990); Hines v. British Steel

 Corporation, 907 F.2d 726 (7th Cir. 1990). The opposing party cannot rest on mere allegations in

 the pleadings, but must designate disputed facts that are material, or outcome- determinative, under

 applicable law. Hughes v. Joliet Correctional Center, 931 F.2d 425 (7th Cir. 1991); Johnson v.

 Pelker, 891 F.2d 136 (7th Cir. 1989).

    II. Plaintiff’s claims must be dismissed for failure to file within the statute of limitations.

        Plaintiff’s complaint is brought pursuant to 42 U.S.C. 1983. To state a claim under Section

 1983, a plaintiff must allege the violation of a right secured by the Constitution or laws of the

 United States and must show that the alleged deprivation was committed by a person action under

 color of state law. West v Atkins, 487 U.S. 42, 48 (1988). Suits under Section 1983 use the statute

 of limitations and tolling rules that states employ for personal injury claims. In Indiana, the

 applicable statute of limitations period is two (2) years. See Richards v Mitcheff, 696 F.3d 635,

 637 (7th Cir. 2012); Ind. Code 34-11-2-4.

        The underlying incident that led to the PREA complaint took place on March 16, 2016.

 Exhibit A & B. Pursuant to the June 8, 2016 letter from the Regional Director of the Indiana

 Department of Corrections, Plaintiff was given eleven (11) opportunities to bring his concerns



                                                  4
Case 2:18-cv-00508-JMS-MJD Document 27 Filed 12/06/19 Page 5 of 8 PageID #: 169




 regarding the underlying PREA complaint and the retaliatory claim. Id. There are no records of

 any complaints or formal/informal grievances that claim any alleged retaliatory actions took place

 after June 8, 2016. Exhibit D. The facts as plead by Plaintiff along with the supporting documents

 and affidavit provided by the Defendants call into question the timeliness of his retaliatory actions

 claims against the Defendants.

        “A dismissal under Rule 12(b)(6) on the basis of a limitations defense may be appropriate

 when the plaintiff effectively pleads [himself] out of court by alleging facts that are sufficient to

 establish the defense.” Hollander v Brown, 457 F.3d 688, 691 n.1 (7th Cir. 2006); see also Koch v

 Gregory, 536 Fed. Appx. 659 (7th Cir. 2013)(stating that when the language of the complaint

 plainly shows that the statute of limitations bars the suit, dismissal under 1915A is appropriate);

 Brownmark Films, LLC v Comedy Partners, 682 F.3d 687, 690 (7th Cir. 2012). Given that the

 Plaintiff’s Complaint is not sufficient on its face to support a 12(b)(6) motion, Defendants produce

 documentation supporting the failure to meet the Indiana Statute of Limitations regarding personal

 injury claims in support of their Motion for Summary Judgment.

        As stated previously, Indiana’s personal injury statute’s applicable statute of limitations is

 two (2) years. Plaintiff had two (2) years to file his complaint against the Defendants based on the

 last date of their alleged retaliatory actions. As is evident in the supplemental letter and affidavit,

 the last known reference to the alleged retaliatory actions was June 8, 2016. Plaintiff filed his

 complaint in November of 2018, approximately five (5) months after the statute of limitations ran

 on his claims. Prisoners must follow all procedural rules and deadlines. Woodford v NGO, 548

 U.S. at 90 (2006).




                                                   5
Case 2:18-cv-00508-JMS-MJD Document 27 Filed 12/06/19 Page 6 of 8 PageID #: 170




    III. Plaintiff’s claims must be dismissed because the Plaintiff failed to make any complaints,
         formally or informally, against the Defendants’ alleged retaliatory actions, failing to
         meet his burden of proof on a retaliation claim under the First Amendment.

        The purpose of the grievance process is to provide notice to those persons in a position to

 remedy a potential problem. If notice is not provided, there is nothing that can be done to correct

 a possible problem. In the instant matter, the Plaintiff has failed to comply with the requirements

 of the IDOC’s administrative grievance procedures as set forth in the OGP. Those procedures

 required him to file a grievance and exhaust the grievance process, including appealing an

 unsatisfactory decision before filing a lawsuit. The Plaintiff herein did not start this process, let

 alone complete this process, with respect to his claims against any of the four named Defendants

 in this matter; instead, he briefly referenced the Defendants’ actions and his belief that he was

 being retaliated against in his Complaint. Exhibit A.

        “Individual liability under Section 1983…requires personal involvement in the alleged

 constitutional deprivation.” Colbert v City of Chicago, 851 F.3d 649, 657 (7th Cir. 2017) (citing

 Wolf-Lillie v Sonquist, 699 F.2d 864, 869 (7th Cir. 1983) (“Section 1983 creates a cause of action

 based on personal liability and predicated upon fault. An individual cannot be held liable in a

 Section 1983 action unless he caused or participated in an alleged constitutional deprivation…A

 causal connection, or an affirmative link, between the misconduct complained of an the official

 sued is necessary”). To prevail on a First Amendment retaliation claim, Plaintiff must ultimately

 show that “(1) he engaged in activity protected by the First Amendment; (2) he suffered a

 deprivation that would likely deter First Amendment activity in the future; and (3) the First

 Amendment activity was ‘at least a motivating factor’ in the Defendants’ decision to take the

 retaliatory action.” Bridges v Gilbert, 557 F.3d 541, 546 (7th Cir. 2009).

        Here, the Plaintiff did engage in an activity protected by the First Amendment through

 his filing of a PREA complaint regarding the alleged sexual assault; however, Plaintiff has failed

                                                   6
Case 2:18-cv-00508-JMS-MJD Document 27 Filed 12/06/19 Page 7 of 8 PageID #: 171




 to show the connection of a “motivating factor” in the Defendants’ alleged decision to take the

 alleged retaliatory actions. As noted by Ms. Winningham based on her review of the Plaintiff’s

 prison records, the Plaintiff filed zero (0) informal grievances and zero (0) formal grievances

 related to any of the named Defendants since the date of the alleged incident in the underlying

 PREA complaint; instead, he only filed grievances related to the incident in the underlying PREA

 complaint. Exhibit D.

          As such, the record before this Court clearly, and without dispute, establishes that the

  Plaintiff simply did not follow or comply with the Indiana Statute of Limitations and has failed

  to meet his burden of proof that a motivating factor existed in regards to the Defendants alleged

  retaliatory actions. As a result of these failures, the Defendants are entitled to summary judgment

  as a matter of law. Therefore, Plaintiff’s claims against Defendant J. Randall, D. Rader, Kruhl,

  and Lee must be dismissed.


                                          CONCLUSION

        For the foregoing reasons, Plaintiff’s Complaint should be dismissed in its entirety.



                               Respectfully submitted,


                               By:     /s/ Aubrey J. Crist
                                       Aubrey J. Crist, Atty. No. 35510-18
                                       BBKCC ATTORNEYS
                                       27 North 8th Street
                                       Richmond, IN 47374
                                       Telephone: (765) 962-7527
                                       Facsimile: (765) 966-4597
                                       acrist@bbkcc.com
                                       Attorneys for Defendants




                                                  7
Case 2:18-cv-00508-JMS-MJD Document 27 Filed 12/06/19 Page 8 of 8 PageID #: 172




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 6th day of December, 2019, I electronically filed the foregoing

 with the Clerk of the Court using the CM/ECF system.

        Further, I hereby certify that I have provided a copy of the foregoing to the following

 non-CM/ECF participant via United States Mail, first-class, postage prepaid, on this 6th day of

 December, 2019:

        Kerel Seabrooks, DOC#126812
        Wabash Valley – CF
        Wabash Valley Correctional Facility – Inmate Mail/Parcels
        6908 S. Old US Hwy 41
        P.O. Box 1111
        Carlisle, IN 47838


                                              By         /s/ Aubrey J. Crist
                                                             Aubrey J. Crist




                                                   8
